Citation Nr: 1752221	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for left ankle disability, to include as secondary to service-connected right ankle disability.  

3.  Entitlement to a rating in excess of 70 percent for a panic disorder with agoraphobia.  

4.  Entitlement to an initial rating in excess of 10 percent for right hip bursitis with impairment of the hip (thigh disability).  

5.  Entitlement to a rating in excess of 10 percent for right hip bursitis with limitation of flexion (hip flexion disability).  

6.  Entitlement to an initial compensable rating for right hip bursitis with limitation of extension (hip extension disability).  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of entitlement to service connection for an acquired psychiatric disability and left ankle disability, and entitlement to an increased rating for a thigh disability and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since October 27, 2011, the Veteran's panic disorder manifests with depressed mood, anxiety, suspiciousness, panic attacks, special disorientation, neglect of personal appearance, sleep disturbances, nightmares, flashbacks and difficulty adapting to stressful situations.


CONCLUSION OF LAW

Since October 27, 2011, the criteria for a 70 percent rating, but no higher, for a panic disorder are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9412 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating - Panic Disorder

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§3.321 (a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's panic disorder is currently rated as 70 percent disabling.  She is seeking a higher rating for the entire appeal period.  

Under Diagnostic Code 9412, a 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Regarding occupational impairment, in January 2012, the Veteran reported that she had been unemployed since 2008, which was when she worked as a daycare worker.  The Veteran explained that her panic attacks interfered with her ability to perform her work duties but she did not provide additional details.  In July 2016, she reported that she previously worked at a daycare for one year and at a church for one year.  The Veteran did not report whether she was currently employed.  

With respect to social impairment, in January 2012, the Veteran reported two marriages after an abusive relationship while in service.  She stated that she could not live with her previous husband and she did not provide additional details.  In addition, the Veteran had five children and two of them lived with her.  
In July 2016, the Veteran explained that her two oldest children were removed from her custody and they resided with their father.  She has regular visitation.  The Veteran also reported that her first marriage ended due to depression and hoarding.  She has been married to her current husband since 2010.  In August 2016, treatment records indicated the Veteran was still experiencing panic attacks.  In September 2016, the Veteran reported increasing irritability and sleep disturbances.  

After review of the evidence, the Board finds that a 70 percent rating is the appropriate rating for the Veteran's panic disorder from October 27, 2011.  The Veteran's panic disorder manifested with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as, depressed mood, anxiety, suspiciousness, panic attacks, special disorientation, neglect of personal appearance, sleep disturbances, nightmares, flashbacks and difficulty adapting to stressful situations.  The Board finds the rest of the evidence consistent with these findings.  

The next higher, 100 percent rating, is not demonstrated by the evidence of record, as the Veteran's panic disorder is not manifested total occupational and social impairment.  8 C.F.R. § 4.130, DC 9412.  The record does not indicate that the Veteran is totally occupationally impaired.  Moreover, she reported that she is married and is raising her children.  Thus, total social impairment is not shown.  In sum, the Board finds that her panic disorder causes impairment with deficiencies in most areas from October 27, 2011.  


ORDER

Entitlement to a rating in excess of 70 percent for a panic disorder is denied.


REMAND

While the Board sincerely regrets the delay, the Veteran's acquired psychiatric disability, left ankle, and right thigh and hips claims are remanded for further development.  

In regards of her acquired psychiatric disorder, the Veteran was sent a request for additional information in December 2015.  No response was received.  Private treatment records indicate a PTSD diagnosis.  However, the Veteran's did not receive a PTSD VA examination after the submission of these private records.  Accordingly, an updated medical opinion is necessary.  

In regards of her left ankle disability, the Veteran underwent VA examination in March 2012.  The Veteran continues to report ankle pain and receive treatment.  However, she has not been evaluated in more than five years.  An updated medical examination is necessary to address the severity of her disability.  

In regards of her thigh and hip disabilities, the Veteran underwent VA examination in November 2016.  However, this VA examination was inadequate because the examiner did not review the claims file.  An updated medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since December 2016.  

2.  Contact the SSA, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions. 

3.  Ask the Veteran to identify all treatment she has received for her acquired psychiatric disorder, and make arrangements to obtain all records, including updated treatment records, that are not already associated with the claims file.  

Send the Veteran VA Form 21-0781a for more information regarding the stressor event(s) that she associates with her PTSD.  All efforts to obtain the records should be documented.

After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for her acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

After a complete review of the record, the examiner is asked to: 

A.  Elicit a detailed history from the Veteran regarding her symptoms and treatment for her acquired psychiatric disorder.  

B.  Diagnose any acquired psychiatric disability found to be present since the filing of the claim, to include PTSD, anxiety, and depression.  

If the Veteran meets the criteria for PTSD, specify the stressor(s) that provide the basis of the diagnosis.  

In doing so, determine whether the Veteran currently suffers from PTSD related to her abusive relationship, sexual harassment and stalking while on active duty, and whether it is adequate to support a diagnosis of PTSD.

C.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disability was caused by or aggravated by (worsened beyond normal progression) any service-connected disabilities, including panic disorder.  

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

*Good Samaritan Behavior Healthcare records noting a PTSD diagnosis and treatment.  

*January 2012 VA Examination report.

*July 2016 VA Examination report.

*August 2016 treatment note indicating a schizoaffective disorder diagnosis.  

A complete rationale for any opinion expressed should be included in the examination report.

4.  Schedule the Veteran for a VA examination with an appropriate examiner for her left ankle disability.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's left ankle disability.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's left ankle disability is related to service.  

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's left ankle disability was caused by or aggravated by (worsened beyond normal progression) any service-connected disabilities, including right ankle disability, right hip disabilities, back disability, and bilateral peripheral neuropathy.  

A complete rationale for any opinion expressed should be included in the examination report.

5.  Return the Veteran's claims file to the examiner who provided the November 2016 addendum opinion.  If that examiner is not available, provide the Veteran's claims file to an appropriate examiner for her hip and thigh disabilities.  The need for the Veteran to be reexamined is left to the examiner's discretion.

After review of the record, the examiner is asked to respond to the following:  

A.  Provide a complete rationale for all opinions on the current severity of the Veteran's thigh disability, hip flexion disability, and hip extension disability.  

B.  Comment on the functional effects, if any, of her service-connected thigh disability, hip flexion disability, and hip extension disability upon her ordinary activities, to specifically include work or employment.

6.  Following the completion of the above directives, review the claims file to ensure compliance with this remand.

7.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


